Citation Nr: 0914010	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a latex allergy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February 1987 to August 
1994 and additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied, in pertinent part, the 
Veteran's claim of service connection for a latex allergy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Although the Veteran indicated that he did not want a Board 
hearing when he filed his substantive appeal (VA Form 9) in 
June 2007, a VA Form 119 dated in January 2009 indicates that 
he subsequently requested a Board hearing.  The Board then 
scheduled the Veteran for a Central Office hearing and 
notified him in March 2009.  Later that same month, the 
Veteran submitted a letter in which he stated that he would 
be unable to attend the Central Office hearing and, when he 
requested a Board hearing, he had been under the impression 
that it would be held at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the Veteran and 
his service representative concerning this 
hearing should be included in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

